Case 1:19-cv-01528-DDD-JPM Document 20 Filed 04/21/20 Page 1of1PageID#: 29

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAVID SUMERA, CIVIL DOCKET NO. 1:19-CV-1528-P
Petitioner
VERSUS JUDGE DRELL
WARDEN, | MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 19), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the claims raised in the Petition for Writ of Habeas
Corpus under 28 U.S.C. § 2241 (ECF No. 1) are hereby DISMISSED for lack of
jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claims. IT IS FURTHER ORDERED
that the claims raised in Petitioner's Supplemental Petition (ECF No. 14) are hereby
DENIED and DISMISSED WITH PREJUDICE.

4 pe
THUS DONE AND SIGNED at Alexandria, Louisiana, this 2] day of

Af. ArAt\——__ 2020.
SS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
